Mr. Justice Baker delivered the opinion of the court. This appeal brings in review a judgment for nine hundred and ninety dollars entered on the verdict of a jury in an action brought by the appellee against the appellants in the Municipal Court. From the evidence we think that the jury might properly find that the defendants made to the plaintiff a joint original promise to pay for certain advertising which the plaintiff was to insert in certain newspapers, and that the plaintiff caused the advertisements agreed on to be inserted in newspapers in accordance with the terms of defendants’ promise. The contention of appellants that the court erred in admitting evidence that the advertisements were inserted in newspapers without producing the papers is without merit. The act of publishing a document regarded as distinct from the terms of the document may be proved without production. 2 Wigmore on Evidence, sec. 1248; City of Des Moines v. Casady, 21 Iowa 572; Moore v. Gilliam, 5 Mun. (Va.) 348; Dingle v. City of Chicago, 172 Ill. 170; McChesney v. People, 178 Ill. 542. The evidence is, in our opinion, ample to sustain the verdict, we find in the record no reversible error in procedure, and the judgment of the Municipal Court is affirmed. Affirmed.